Supreme Court, New York County (Leslie Crocker Snyder, J.), rendered July 6, 1990, convicting defendant of one count each of criminal sale of a controlled substance in the first, second and third degrees and sentencing him, as a second felony offender, to concurrent terms of 20 years to life, 12-Vi years to life, and 12-years to 25 years, respectively, unanimously affirmed.
We find no error in the court’s charge on the defense of agency. Use of the phrase "solely as a favor to the buyer” in defining the concept of agency was, in the context of the entire charge, proper and did not serve to convey the idea that defendant’s motives had to be entirely altruistic for the defense to avail.
While we agree with defendant that the court erred in giving a missing witness charge as to Precious Campbell since she was not shown to be under defendant’s control at the time of trial, the error was harmless in view of the overwhelming evidence of defendant’s guilt (see, People v Morales, 126 AD2d 575, 576). Concur—Ellerin, J. P., Wallach, Ross, Kassal and Rubin, JJ.